
	

113 HR 5530 IH: To require that hunting activities be a land use in all management plans for Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture to the extent that such use is not clearly incompatible with the purposes for which the Federal land is managed, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5530
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Broun of Georgia introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require that hunting activities be a land use in all management plans for Federal land under the
			 jurisdiction of the Secretary of the Interior or the Secretary of
			 Agriculture to the extent that such use is not clearly incompatible with
			 the purposes for which the Federal land is managed, and for other
			 purposes.
	
	
		1.Hunting on Federal land
			(a)PurposeThe purpose of this section is to require that hunting activities be a land use in all management
			 plans for Federal land to the extent that such use is not clearly
			 incompatible with the purposes for which the Federal land is managed.
			(b)Hunting Allowed Unless IncompatibleWhen developing or considering approval of a management plan (or any amendment to such a management
			 plan) for Federal land, the head of the agency with jurisdiction over such
			 Federal land shall ensure that hunting activities are allowed as a use of
			 such Federal land to the extent that such use is not clearly incompatible
			 with the purposes for which the Federal land is managed.
			(c)Prohibiting or Restricting Hunting
				(1)Reasons set forth in management planIf hunting activities are not allowed or are restricted on Federal land, the head of the agency
			 with jurisdiction over such Federal land shall set forth in the management
			 plan for that Federal land the specific reason that hunting activities are
			 not allowed or are restricted.
				(2)Restriction clarifiedFor the purposes of this subsection—
					(A)allowing contract or quota thinning of wildlife shall not constitute allowing unrestricted hunting;
			 and
					(B)a fee charged by any entity related to hunting activities on Federal land that is in excess of that
			 needed to recoup costs of management of the Federal land shall be deemed
			 to be a restriction on hunting.
					(d)FeesFees charged related to hunting activities on Federal land shall be—
				(1)retained by—
					(A)the State or local authority tasked with managing the land to offset costs directly related to
			 management of hunting on the Federal land upon which hunting activities
			 related to the fee are conducted; or
					(B)in any case where a State or local authority described in subparagraph (A) does not exist, the head
			 of the agency with jurisdiction over such Federal land to offset costs
			 directly related to management of hunting on the Federal land upon which
			 hunting activities related to the fee are conducted; and
					(2)limited to what the Secretary reasonably estimates to be necessary to offset costs directly related
			 to management of hunting on the Federal land upon which hunting activities
			 related to the fee are conducted.
				(e)DefinitionsIn this section—
				(1)the term Federal land means Federal land under the jurisdiction of the Secretary of the Interior (excluding lands held
			 in trust for an Indian or an Indian tribe) or the Secretary of
			 Agriculture;
				(2)the term hunting means hunting, trapping, netting, and fishing; and
				(3)the term management plan means a management plan, management contract, or other comprehensive plan or agreement for the
			 management or use of Federal land.
				(f)ApplicabilityThis section shall apply to all management plans developed, approved, or amended after the date of
			 the enactment of this section.
			
